Citation Nr: 1114948	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  00-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diplopia of the right eye.

2.  Entitlement to service connection for glaucoma of the right eye.

3.  Entitlement to service connection for an allergy disability, to include allergic rhinitis, hay fever and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This case comes before the Board of Veterans Appeals (Board) on appeal of a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied service connection for diplopia of the left eye and for allergies.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2008.  At the hearing, the Veteran provided clarification indicating that he is seeking service connection for diplopia of the right eye, rather than the left eye.  A transcript of the hearing is associated with the claims files.

In February 2009 the Board remanded the issues of service connection for diplopia of the right eye and service connection for allergies for additional development.  The files have now been returned to the Board for further appellate action.

Following the Board's remand the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly added the issue of entitlement to service connection for right eye glaucoma as having been effectively raised under the Veteran's claim for right eye diplopia, per Clemons.





FINDINGS OF FACT

1.  Diplopia of the right eye is not etiologically related to service.

2.  Glaucoma of the right eye is at least as likely as not due to trauma incurred during service.

3.  Allergy disability, including allergic rhinitis, hay fever and sinusitis, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Diplopia of the right eye was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Glaucoma of the right eye was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Allergy disability, including allergic rhinitis, hay fever and sinusitis, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a disorder of the right eye and for an allergy disorder.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) are associated with the claims files.  Although they do not include a report of any examination for separation, the Veteran was afforded a VA examination shortly after his discharge, and the report of that examination is of record.  Neither the Veteran nor his representative has identified any outstanding VA or non-VA treatment records that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

The Veteran was afforded a medical examination that substantially complied with the instructions contained in the Board's Remand; see D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  He was also afforded a hearing before the Board, at which he presented oral evidence in support of his claims and also introduced additional documents for inclusion into the record.    
  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for a right eye disability

STRs show the Veteran complained in November 1980 of trouble seeing clearly; he denied seeing double.  He was thereupon referred to the United States Army Hospital (USAH) in Augsburg.  A December 1980 treatment note from the eye clinic in USAH Augsburg shows a complaint of blurred vision but no history of eye injury, disease or surgery; the eyes were apparently normal on examination and no further referral was indicated.  The STRs do not contain a report of physical examination at the time of the Veteran's separation from service.

The Veteran had a VA examination in November 1982, four months after his separation from service.  No abnormality of the eyes was noted.  

The Veteran was referred to the VA optometry clinic for refraction in October 1989.  The VA eye registration record established at that time notes prior history of left eye trauma.  The Veteran's only current complaint was blurring; he specifically denied double vision.  The clinical impression was bilateral myopia.

The Veteran presented to the VA eye clinic in February 1999 complaining of spots in front of his eyes for the past 2-3 years.  He also complained of double vision when taking off his glasses for the past 4-5 months.  In relevant part, the clinical assessment was bilateral refractive error.  

In April 1999 the Veteran complained to the VA primary care clinic of current problems including double vision with and without chest pressure.  There is no clinical impression or diagnosis associated with this report.

The Veteran had a VA computed tomography (CT) scan of the head in February 2001 to rule out whether his double vision was related to pituitary abnormalities; the CT scan was normal.  One day later the Veteran presented to Randolph Medical Practices complaining of episodic double vision for the past month; the clinical impression was history of diplopia.

The Veteran subsequently had magnetic resonance imaging (MRI) of the brain at Sands at Lake Shore in July 2001 to assess his diplopia as well as his migraine headaches.  The MRI report was negative.

The Veteran submitted the instant claim for service connection in August 2001, phrased as a request for service connection for double vision and stigmatism [sic] of the left eye.  

In January 2002 the Veteran complained to Randolph Medical Practices of diplopia with distant vision for more than one year as well as diplopia with near vision for the past month.  The clinical impression was diplopia of unknown etiology.

A February 2002 letter from a neurologist at Shands at University of Florida Clinic records in relevant part that the Veteran reported occasional double vision, sometimes associated with near vision and sometimes associated with far vision.  The double vision problem sometimes took the form of blurring of vision.  The Veteran had been informed by another provider that he had mild astigmatism.  

The Veteran had a VA optometry consult in May 2002 during which he complained of bilateral double vision, which began in approximately 1994.  Glasses had improved the blurring, but he continued to have intermittent diplopia with both near and far vision.  The clinical assessment was low vergence ranges.  The optometrist advised the Veteran that his eyes were not working exactly together all the time, but his eyes were healthy and there was no neurological reason for the diplopia.  Unless the diplopia became constant there was little the clinic could do about the problem.

The Veteran had a periodic VA eye examination in April 2003 in which he reported no diplopia for the past six months.  The clinical assessment was bilateral refractive error and history of diplopia, resolved.
  
The Veteran had a VA annual clinical medical examination in April 2004 in which he reported a history of double vision since 1998; he was referred to the eye clinic.  An eye clinic note dated later the same month notes current diplopia 2-3 times per week and present only with far vision.  The clinical impression was refractive error, insufficient vergence ranges and possible glaucoma.  The insufficient vergence ranges were the likely cause of the diplopia, since previous neurological work-up had been negative.

Clinical records from Randolph Medical Practices show treatment for intermittent diplopia in August 2004 and October 2004.  

A VA eye clinic follow-up note in October 2004 notes suspected glaucoma, right worse than left.  The Veteran reported having been hit in the right eye during service.  The clinical assessment was suspected glaucoma and intermittent diplopia.

A VA eye clinic addendum in November 2004 shows an assessment of primary open-angle glaucoma (POAG) of the right eye, ocular hypertension (OHTN) of the left eye and dry eye.  The assessment was continued in January, February and June 2005.

A VA telephone encounter note shows the Veteran had an attack of severe glaucoma in October 2005.  He was advised on medication and advised to go to the emergency room if symptoms did not resolve.

The Veteran underwent VA surgery for right eye trabeculectomy in June 2007, performed due to progressing glaucoma of the right eye already on maximum medication.  Preoperative treatment notes refer to a history of trauma (punched in right eye and history of preseptal cellulitis versus suborbital from a tooth abscess).

In September 2007 the Veteran complained at the VA eye clinic that his vision had actually decreased since the trabeculectomy surgery.  The clinician advised the Veteran that the surgery should not have any effect on visual acuity, but noted that despite the surgery the Veteran's intraocular pressure was still too high.  However, a follow-up note in October 2007 states the Veteran's pressures were excellent with medication.
 
Treatment records from Family Focus Eye Care dating from October 2005 through March 2008 show treatment for double vision and for glaucoma of the right eye.  The Veteran reported injury to an eye in 1980, although he could not remember which eye; he also reported submandibular cellulitis in 1981 that had caused the right side of his face to swell.  By the last treatment note in March 2008 the clinical impression was glaucoma of the right eye under adequate control as well as intermittent diplopia bilaterally.    

Treatment records from the Eye Center of North Florida dating from June 2008 through December 2008 show treatment for right eye glaucoma, apparently stable, as well as reported intermittent diplopia. 
   
The Veteran testified before the Board in October 2008 that previous references to the left eye were incorrect; he was actually seeking compensation for a right eye disorder, not a left eye disorder.  He testified that he was referred to Augsburg USAH for blurred vision but did not receive a specific diagnosis at the time.  After service he was shown to have abnormal intraocular pressure.  He began to be aware of double vision in 1996 while working for the Florida Department of Corrections.  He had VA eye surgery in 2007 but the blurred vision did not improve with surgery and may in fact be worse after surgery.  The Veteran was also taking numerous medications for glaucoma.  
 
The Veteran had a VA examination of the eyes in July 2009, performed by a physician who reviewed the claims files and the medical record.  The examiner noted the Veteran's documented history in detail.  The Veteran reported he had been hit in the right eye during a fight in service, and had also been hit in the right eye on several occasions while playing basketball in service.  The Veteran complained of right and left eye symptoms including redness, blurring, double vision, photophobia and floaters.  Muscle function examination showed diplopia, correctable by spectacles.  Fundoscopic and slit lamp examinations were normal for the left eye but abnormal for the right eye.  The examiner performed a number of diagnostics and recorded findings in detail.  The examiner diagnosed occasional binocular and monocular diplopia and also diagnosed glaucoma of the right eye.

In regard to diplopia, the examiner stated the disorder had been longstanding since 1994 but neurological examinations had been normal in the past so binocular and monocular diplopias are not secondary to the service-connected migraine headaches.  Monocular double vision usually indicates a refractive abnormality; there is no evidence that the diplopia is caused by or a result of active service.

In regard to glaucoma, the examiner stated right eye glaucoma is not related to the service-connected migraines because such secondary disorder would be bilateral rather than unilateral.  However, it is at least as likely as not that the right eye glaucoma was caused by trauma during service, since trauma can cause angle recession that in turn causes glaucoma.  The Veteran has angle recession in both eyes but only has glaucoma in the right eye, leading to the conclusion that the angle recession in the right eye is the cause of the glaucoma.

On review of the evidence above, the Board notes that STRs are silent in regard to right eye trauma, and the Veteran was unable to remember in October 2005 which eye had been injured.  However, he testified at the hearing before the undersigned that his right eye was injured during service.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right eye was injured during service, as contended.  The VA examiner found on examination of the record and examination of the Veteran that his current right eye glaucoma is consistent with traumatic injury during service.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for glaucoma of the Veteran's right eye.

However, the same examiner opined that the Veteran's diplopia is not related to active service; the opinion is not controverted by any other medical opinion of record.  This opinion is also consistent with the objective evidence in the claims files, which is silent in regard to diplopia in service.  Further, the Veteran specifically denied diplopia during VA examination after service in 1989; in consultations with various medical providers he consistently dated onset of diplopia to 1994 or later. 

In sum, the Board has found on review of the medical and lay evidence above that service connection is warranted for glaucoma of the right eye but not warranted for diplopia of the right eye.

The benefit-of-the-doubt rule has been considered in arriving at the determinations above.  Gilbert, 1 Vet. App. 49, 54.

Service connection for an allergy disorder

STRs show the Veteran was treated in May 1982 for symptoms of stuffy nose, sneezing, and itchy watering eyes; the clinical impression was seasonal hay fever with viral upper respiratory infection (URI).  The STRs do not contain a report of physical examination at the time of the Veteran's separation from service.

The Veteran had a VA examination in November 1982, four months after his separation from service.  No abnormality of the respiratory system, nose or sinuses was noted.  

The Veteran had a VA examination in March 1984; the examiner's handwritten notes are illegible.  Chest X-ray was normal.  The examiner's diagnosis in relevant part was shortness of breath with chest pain at times.

The Veteran received VA treatment for nasal congestion and itchy, watery eyes in April 1986.  The clinical impression was allergic rhinitis.

The Veteran had an MRI of the brain at Lake Shore Hospital in July 1993 that resulted in an impression of ethmoid sinusitis.

A November 2003 letter from the Florida Department of Corrections (the Veteran's employer) states the Veteran was treated for sinus problems with watery eyes and stuffy nose in November 1982; the diagnosis at the time was sinusitis/URI.  Thereafter, he was followed up for sinusitis in November 1982 and February 1983.  He was treated for chronic sinusitis/allergic rhinitis in April and May 1983.

The Veteran had a VA general medical examination in April 2004 in which the examiner noted the Veteran was taking daily medications (antihistamine and corticosteroid inhaler) for his sinusitis.  On clinical examination the sinuses were unremarkable and the chest was clear to auscultation.  The examination report is silent in regard to any current sinus or allergy symptoms.

The Veteran testified before the Board in October 2008 that he had gone on sick call for allergies while in service in May 1982 and that he continued to be troubled by allergies after discharge from service.  He continued to be presently bothered by allergies, which were controlled to some degree by medication but which never completely resolved.

The Veteran had a VA examination in July 2009, performed by a physician who reviewed the claims files and the medical record.  The examiner noted the Veteran's VA problem list showed sinusitis since April 2002 but was silent in regard to treatment for such disorder thereafter although VA pharmacy records showed prescription for antihistamines through March 2008.  The Veteran stated that during service while assigned to a post in Kentucky he had an onset of running nose and itchy eyes that was caused by cut grass; he had been using antihistamines ever since.  He also reported shortness of breath as well as sinus symptoms.  On examination there were no abnormal respiratory findings and no sinus abnormalities.  The examiner noted results from a recent pulmonary function test (PFT) in June 2009.  

The examiner diagnosed allergic rhinitis on treatment but stated an opinion that the disorder is not likely due to service and not likely caused by the service-connected migraine headaches.  The examiner noted the Veteran only had one episode of allergic rhinitis in service, which is not indicative of a chronic condition; further, on his second treatment in service the diagnosis was upper viral infection rather than allergic rhinitis.  Further, migraine headaches do not cause allergic rhinitis.

The examiner also diagnosed minimal restrictive ventilator defect as evidenced on PFTs but no clinical evidence of obstructive ventilator defect; a more precise respiratory diagnosis could not be made because there was insufficient objective evidence to support a more definitive diagnosis.  The examiner stated an opinion the Veteran's current minimal ventilator disorder is not likely related to service because STRs are silent in regard to any lung complaint.  Further, allergic respiratory symptoms are obstructive in nature, and the Veteran in this case has no obstruction on PFTs. The etiology of the Veteran's respiratory defect is speculative, given the lack of known particulate exposure and the mildness of symptoms, may be within the normal margin for this Veteran.  Finally, the service-connected migraine headaches do not cause restrictive respiratory defects.     

On review of the evidence above, the Board finds the Veteran does not have a respiratory or sinus-related allergy disorder that is etiologically related to service.  The Veteran has been afforded a VA examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.  

The Veteran has asserted that his present allergy disorder is related to his single documented episode of allergic rhinitis in service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, competent and uncontroverted medical opinion of record states the Veteran's current allergy disorder is not related to the disorder he had during active service.

Accordingly, the claim for service connection must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for diplopia of the right eye is denied.

Service connection for glaucoma of the right eye is granted.

Service connection for an allergy disability, to include allergic rhinitis, hay fever and sinusitis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


